Citation Nr: 0842933	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO. 08-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
vertigo. 

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has vertigo as a result of service or an incident 
thereof.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits; advise 
the claimant of the allocation of responsibility for 
obtaining such evidence; and that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain. 

This advice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The law also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim. 38 U.S.C.A. § 5103A. 

Subsequent to receipt of the claim and in accordance with 
VA's obligation to notify the veteran, the claimant was so 
advised of these matters by letter dated in June 2007. In 
Dingess v. Nicholson, 19 Vet. app. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted. The veteran was so advised 
by letter dated in June 2007. 

Further, during the August 2008 hearing with the undersigned, 
the veteran and undersigned engaged in a colloquy as to 
whether there was any outstanding evidence not submitted by 
the veteran that would substantiate the claim. The veteran 
was afforded an additional period of time in which to submit 
such evidence, but he has not done so. See Stuckey v. West, 
13 Vet. App. 163 (1999); Constantino v. West, 12 Vet. App. 
517 (1999) ((Relative to the regulatory duty of hearing 
officers under 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be supportive of the claim.)).  

The claim is presently denied on the basis that the evidence 
shows no in-service incident - a critical prong of a 
successful claim of service connection. Although the veteran 
through his representative has requested that the Board 
attempt to retrieve "sick call records" which were 
generated during the period when he was allegedly treated  
for in-service vertigo, the record shows no evidence that the 
veteran's service medical records are incomplete. Indeed, as 
is discussed below, the veteran's separation physical 
examination is devoid of any mention of any complaints, 
symptoms, or diagnoses of vertigo, especially as to prior 
treatments which would be expected to be recorded. Moreover, 
it is implausible that even if such records existed, they 
would remain on an active duty vessel of the U.S. Navy past 
the time the service member was transferred to another ship 
or discharged from active service. Instead, the records would 
have been transferred to an appropriate government depository 
as it appears in this matter. The Courts have also observed 
that the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim. Gobber v. 
Derwinski, 2 Vet. App.  470 (1992

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, as a medical examination would 
not avail evidence of an in-service event. See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran. In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Given the development undertaken by 
the RO and the fact that the veteran has pointed to no other 
evidence which has not been obtained, the Board finds that 
the record is ready for appellate review. 


The Merits of the Claim

The veteran contends he had vertigo during active service 
with the U.S. Navy. In particular, the veteran claims that 
while stationed on the U.S.S. Vernon County from 1963 to 
1965, he became ill and was required to spend about a week 
and a half in sickbay. He asserts that he was treated for 
motion sickness and it has continued to this date. He 
maintains that he has now been informed that the condition 
that he presently has is vertigo and this is the same 
condition that he had in service. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied on the specific basis that there is no 
showing that the in-service incident occurred.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110. The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence. Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in August 2003. He related that he first 
exhibited vertigo or motion sickness while in service. He was 
on the U.S.S. Vernon County 30 days, became dizzy and 
nauseous, and was treated for a week and a half in sickbay on 
extended bed rest for sea sickness/motion sickness. He was 
provided medication which allowed him to perform his duties 
and when he had shore duty, it was not as much of a problem. 
The veteran further testified that after service, he worked 
in maintenance and as a pole climber for the electric 
company, and the symptoms he had in service continued. He was 
medicated, it did not work, and he was later diagnosed with 
vertigo and treated with steroids. He further asserted that 
he continues to have the same symptoms first incurred in 
service to this date. 

There is no competent and credible evidence substantiating 
the second prong - that of an in-service incident, as the 
veteran's service medical records are devoid of any mention 
of vertigo or any type of motion sickness. The veteran is 
plainly not credible in his report that he was hospitalized 
for a period of approximately one week due to vertigo 
symptoms while in service; nor of continuing symptoms 
thereafter. In particular, the veteran's pre-separation 
physical examination indicates that a neurological evaluation 
was normal. See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  (Holdings that the Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant). 

After service, the veteran's medical records from R.R., MD, 
were obtained and associated with the claims folder. Those 
records show, at the earliest, that the veteran was treated 
for benign positional vertigo in October 1992, approximately 
23 years after service discharge. 

Additionally, VA treatment records from 2007 are also 
associated with the claims folder. These records for the most 
part, are unrelated to the veteran's claimed vertigo. 
Specifically, VA treatment records of November 2007, indicate 
that the veteran had vertigo for 10 years, which relate 
incurrence to many years after service. 

Further, none of the medical evidence of record, which first 
shows a diagnosis or treatment for vertigo many years after 
service discharge, links that diagnosis of vertigo with 
service or an incident therein. See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.). The only indication that 
the veteran's vertigo was incurred in service is the 
veteran's statement of such. To the extent that the veteran 
contends that he currently has vertigo that is a result of 
service, it is well established that as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, his own opinion and his theories do not 
constitute competent medical evidence in support of his claim 
and thus carry no probative weight on the critical question 
in this matter of causation. 

Given these matters of record, the preponderance of the 
evidence is against the claim for service connection for 
vertigo, and the appeal is denied.

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for vertigo is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


